DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/21 has been entered.

Information Disclosure Statement
The IDS of 05/04/22 has been considered.
 
Drawings
In view of the specification amendments of 10/15/18, the drawings of 11/23/16 are accepted.

Examiner’s Note - 35 USC § 101
Claims 1-18 qualify as eligible subject matter under 35 U.S.C. 101 because the claims are not directed to a judicial exception. 
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” according to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. Independent claim 1 is directed to an arc fault circuit interrupter device and not a mathematical concept, mental process, or method of organizing human activity. Although, claim 1 mentions “an arc detection algorithm,” no specific mathematical relationship, formula, equation, or calculation is claimed. Similarly, independent claim 7 is directed to an arc fault interrupting circuit breaker device and not a mathematical concept, mental process, or method of organizing human activity. 
Even if the claims did recite an abstract idea under step 2A, prong one, the claims (under step 2A, prong two) recite additional elements that integrate the judicial exception into a practical application. The amended limitation of, “a Push to Test switch, wherein operation of the Push to Test switch causes a fault indication status to be checked and if there is no fault indication, then causes changing between the plurality of stored Look Up Tables to select a default Look Up Table for use with the arc detection algorithm” recites a structural switch that involve user engagement. The disclosure of these switches and their use thereof serve to apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).
All other claims depend on independent claims 1 and 7. As a result, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al (US Pat 5875087) in view of Ito et al (US Pat 5859948) and Shea et al (US PgPub 20080204947)

With respect to claim 1, Spencer et al discloses:
An arc fault circuit interrupter device (abstract; figure 1)
a controller (figure 1, reference 22; figure 5, reference 60)
a memory (figure 5, reference 62)
an arc detection algorithm (figure 19; column 4, lines 34-35) and a plurality of Look Up Tables including a default Look Up Table and a second Look Up Table, each Look Up Table storing separate detection parameters for different load profiles (The abstract states, “The digital processing section (2) has a digital control module (22) with multiple profile tables associated therewith. The profile tables allow the digital control module (22) to compare a sensed current from a sensor (24) with a predetermined value as a function of time and to generate the control signal (16) if the sensed current exceeds that in the profile.” (emphasis mine). Column 5, lines 12-16 further disclose, “The digital control module 22 has associated therewith a profile table 26 which is operable to contain predetermined load profiles and a current associated therewith …” The “profile” tables of Spencer et al will be interpreted to read on the “Look Up Tables” of the claimed invention. The disclosure of multiple profile tables reads on the claimed default and second Look Up Tables. One of the multiple profile tables will be the claimed default Look Up Table and another of the multiple profile tables will be the claimed second Look Up Table.)
a Look Up Table identifier configured to indicate to a user the default Look Up Table (column 5, lines 34-45 state, “The input/output port 36 allows a user to communicate with the digital control module 22 for the purposes of transmitting data thereto in the form of commands or information associated with a profile. It also allows information to be retrieved from the digital control module 22 in the form of stored history information. For example, when a breaker trips, the current profile for the breaker is stored, such that a technician can, at a later time, retrieve this information to allow the technician to determine the loading on the circuit breaker that caused the trip condition. Power management feedback is another valuable application for digital readout.”; column 11, lines 57-67 state, “This program is initiated at a function block 200 wherein a power-up trip curve (profile) is selected … The power-up trip curve is selected upon power up of the system, i.e., when the CPU 60 is reset or brought into operation. This is basically a default power-up trip curve or profile. This profile is selected for a predetermined duration of time to ensure that all self-test operations, etc., have been performed.” (emphasis mine).)
With respect to claim 1, Spencer et al differs from the claimed invention in that it does not explicitly disclose: 
volatile and nonvolatile memories
all stored in the nonvolatile memory
the volatile memory configured to store the default Look Up Table during arc detection calculations
a Push to Test switch, wherein operation of the Push to Test switch causes a fault indication status to be checked and if there is no fault indication, then causes changing between the plurality of stored Look Up Tables to select a default Look Up Table for use with the arc detection algorithm
With respect to claim 1, Ito et al discloses:
volatile and nonvolatile memories (Column 3, line 60 – column 4, line 12 discloses a ROM 8 (which is a nonvolatile memory) and a RAM 5 (which is a volatile memory)
all stored in the nonvolatile memory (Column 3, lines 60-61 state, “On the other hand, a ROM (Read Only Memory) 8 of the printer B stores a plurality of look-up tables …” The examiner is aware that the contextual application of Ito et al is directed to an image recording apparatus and not an arc fault circuit interrupter device. However, Spencer et al already teaches an arc fault circuit interrupter device. Spencer et al also teaches a plurality of look-up tables. Ito et al is specifically being applied to teach the data processing principle of storing a plurality of look-up tables in a non-volatile memory, such as a ROM. This data processing principle is not limited by the type of data or data processing application that is being used.)
the volatile memory configured to store the default Look Up Table during arc detection calculations (Column 3, lines 61-62 state, “which, like the look-up table in RAM 5 …” Ito et al discloses a full set of the plurality of look-up tables in the non-volatile ROM, while also storing the specific look-up table under consideration in the volatile RAM. Spencer teaches both the full set of plurality of look-up tables, as well as a selected look-up table, which serves as the claimed default table. Ito et al is here applied to teach the principle of storing a selected table from a plurality of tables in volatile memory, such as RAM, instead of non-volatile memory, such as ROM.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the RAM and ROM teachings of Ito et al into the invention of Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of performing faster processing of the default table.
With respect to claim 1, Shea et al discloses:
a Push to Test switch, wherein operation of the Push to Test switch causes a fault indication status to be checked and if there is no fault indication, then causes changing between the plurality of stored Look Up Tables to select a default Look Up Table for use with the arc detection algorithm (abstract states; a test button structured to test the operating mechanism, an indicator, and a controller structured to configure a setting of the circuit interrupter and operate the indicator to indicate the setting in response to an actuation of the test button; This limitation is obvious in view of the combination with modified Spencer et al. The limitation represents two operations performed by the Push to Test switch: 1) a testing operation to check a fault indication status and 2) a selection operation that changes between various data option (Spencer et al already discloses the data option context of Look Up tables). Shea et al teaches both of these operations via actuation of the test button, both the testing operation and the selection operation. The claimed limitation presents these operations as contingent, serial operations, whereas Shea et al presents these operations as alternative, parallel operations. However, both sets of operations are merely a sequence of computerized data operations performed by the actuation of a button, and one of ordinary skill in the art recognizes that the operation of a button can trigger a variety of resulting computerized data operations. Given that Shea et al teaches the claimed Push to Test switch and also teaches the operations associated with actuating that Push to Test switch, the claimed limitation is considered to be an obvious variant of the specific computerized implementation taught by Shea et al. The rationale for obviousness is design incentives or market forces prompting variations. The prior art teaches a base device (i.e. a Push to Test switch) that is similar or analogous to the claimed Push to Test switch. Design incentives or market forces would have prompted different ways of specifically implementing how the different operations are carried out after the Push to Test switch is actuated. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the push button teachings of Shea et al into the invention of Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing a cost-effective user interface to select desired data.

With respect to claim 2, Spencer et al, as modified, discloses:
wherein the Look Up Tables are pre-allocated into fixed memory regions of the nonvolatile memory (obvious in view of combination; When the data of Spencer et al is put into a nonvolatile memory, it will inherently be pre-allocated into fixed memory regions. This is how non-volatile memory works. Volatile memory is generally used for temporary retention of data, while non-volatile memory does not require a power source to retain information and can often be used for long-term retention of data.)

With respect to claim 5, Spencer et al, as modified, discloses:
wherein the device is a CAFI circuit breaker (A CAFI circuit breaker detects both parallel arcing plus series arcing. Column 8, lines 10-14 of Spencer et al states, “Node 136 is connected to the negative input of amplifier 132 and also connected through a parallel connected capacitor 140.” Column 22, lines 59-62 state, “A test contact 672 and a test contact 674 are both mounted to the circuit board 652, and have ends which are spaced apparat and extend in parallel.” Column 2, lines 56-59 state, “The circuit breaker includes a series breaker element …” Furthermore, please note that CAFI circuit breakers are extremely well-known. Official notice is taken.)

With respect to claim 7, Spencer et al discloses:
An arc fault interrupting circuit breaker device (abstract; figure 1)
a processor configured to determine an occurrence of an arc event within a branch circuit connected to the circuit breaker (figure 1, reference 22; figure 5, reference 60)
With respect to claim 7, Spencer et al differs from the claimed invention in that it does not explicitly disclose: 
a nonvolatile memory storing a Bootloader, firmware, and a plurality of Look Up Tables
volatile memory, wherein the processor is further configured to load a default one of the Look Up Tables into the volatile memory for use in determining an occurrence of an arc event
a Push to Test switch, wherein operation of the Push to Test switch causes a fault indication status to be checked and if there is no fault indication, then causes changing between the plurality of stored Look Up Tables to select the default Look Up Table for loading into the volatile memory
With respect to claim 7, Ito et al discloses:
a nonvolatile memory storing a Bootloader, firmware, and a plurality of Look Up Tables (Column 3, line 60 – column 4, line 12 discloses a ROM 8 (which is a nonvolatile memory) and a RAM 5 (which is a volatile memory); obvious in view of combination, since Spencer et al teaches plurality of look-up tables, as discussed in claim 1 above.)
volatile memory, wherein the processor is further configured to load a default one of the Look Up Tables into the volatile memory for use in determining an occurrence of an arc event (Column 3, lines 61-62 state, “which, like the look-up table in RAM 5 …” Ito et al discloses a full set of the plurality of look-up tables in the non-volatile ROM, while also storing the specific look-up table under consideration in the volatile RAM. Spencer teaches both the full set of plurality of look-up tables, as well as a selected look-up table, which serves as the claimed default table. Ito et al is here applied to teach the principle of storing a selected table from a plurality of tables in volatile memory, such as RAM, instead of non-volatile memory, such as ROM.)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the RAM and ROM teachings of Ito et al into the invention of Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of performing faster processing of the default table.
With respect to claim 7, Shea et al discloses:
a Push to Test switch, wherein operation of the Push to Test switch causes a fault indication status to be checked and if there is no fault indication, then causes changing between the plurality of stored Look Up Tables to select the default Look Up Table for loading into the volatile memory (abstract states; a test button structured to test the operating mechanism, an indicator, and a controller structured to configure a setting of the circuit interrupter and operate the indicator to indicate the setting in response to an actuation of the test button; This limitation is obvious in view of the combination with modified Spencer et al. The limitation represents two operations performed by the Push to Test switch: 1) a testing operation to check a fault indication status and 2) a selection operation that changes between various data option (Spencer et al already discloses the data option context of Look Up tables). Shea et al teaches both of these operations via actuation of the test button, both the testing operation and the selection operation. The claimed limitation presents these operations as contingent, serial operations, whereas Shea et al presents these operations as alternative, parallel operations. However, both sets of operations are merely a sequence of computerized data operations performed by the actuation of a button, and one of ordinary skill in the art recognizes that the operation of a button can trigger a variety of resulting computerized data operations. Given that Shea et al teaches the claimed Push to Test switch and also teaches the operations associated with actuating that Push to Test switch, the claimed limitation is considered to be an obvious variant of the specific computerized implementation taught by Shea et al. The rationale for obviousness is design incentives or market forces prompting variations. The prior art teaches a base device (i.e. a Push to Test switch) that is similar or analogous to the claimed Push to Test switch. Design incentives or market forces would have prompted different ways of specifically implementing how the different operations are carried out after the Push to Test switch is actuated. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the push button teachings of Shea et al into the invention of Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing a cost-effective user interface to select desired data.

With respect to claim 8, Spencer et al, as modified, discloses:
wherein the firmware comprises a detection algorithm configured to use parameter values stored in the Look Up Tables (detection algorithm discussed with respect to claim 1 above)

With respect to claim 9, Spencer et al, as modified, discloses:
further comprising a Look Up Table identifier configured to indicate to a user the default Look Up Table to be used with the detection algorithm (look up table identifier discussed with respect to claim 1 above)

With respect to claim 10, Spencer et al, as modified, discloses:
wherein the default Look Up Table is selected for use with the detection algorithm (column 11, lines 59-66 of Spencer et al discloses, “The power-up trip curve is selected … This is basically a default power-up trip curve or profile. This profile is selected …”)

With respect to claim 11, Spencer et al, as modified, discloses:
wherein the Look Up Tables are pre-allocated into fixed memory regions of the nonvolatile memory (discussed with respect to claim 2 above)

With respect to claim 14, Spencer et al, as modified, discloses:
wherein the device is a CAFI circuit breaker (discussed with respect to claim 5 above)

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al (US Pat 5875087) in view of Ito et al (US Pat 5859948) and Shea et al (US PgPub 20080204947), as applied to claims 1 and 7 above, and further in view of Nicolay et al (US PgPub 20090262471).

With respect to claims 3 and 12, Spencer et al, as modified, discloses:
the device of claim 1 (as applied to claim 1 above)
With respect to claims 3 and 12, Spencer et al, as modified, differs from the claimed invention in that it does not explicitly disclose:
wherein each of the Look Up Tables is designated by a different common household room location
With respect to claims 3 and 12, Nicolay et al discloses:
wherein each of the Look Up Tables is designated by a different common household room location (paragraphs 0004-0005 of Nicolay et al describe the background of laws and regulations surrounding the arc fault circuit interrupter technology. Paragraph 0004 states, “Indeed, although the 2002 NEC code required AFCI protection only in bedrooms, many state and local ‘authorities’ having jurisdiction’ (AHJs) adopted more restrictive policies, requiring AFCIs in all living spaces of a home.” Paragraph 0005 states, “it is common practice to combine these loads within rooms.” Given the history and convention of recognizing different rooms that need AFCI protection, it would be obvious to designate each of the Look Up Tables of modified Spencer et al by a different common household room location.)
 	With respect to claims 3 and 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nicolay et al into the invention of modified Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of easily organizing how different rooms in a dwelling are controlled.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al (US Pat 5875087) in view of Ito et al (US Pat 5859948) and Shea et al (US PgPub 20080204947), as applied to claims 1 and 9 above, and further in view of Reidt (US PgPub 20160278185).

With respect to claim 4, Spencer et al, as modified, discloses:
the device of claim 1 (as applied to claim 1 above)
With respect to claim 4, Spencer et al, as modified, differs from the claimed invention in that it does not explicitly disclose:
wherein the device further comprises a light emitter, and wherein the Look Up Table identifier comprises a predefined blinking pattern of the light emitter
With respect to claim 4, Reidt discloses:
wherein the device further comprises a light emitter (abstract states, “A multicolor signal arrangement has a multicolor LED), and wherein the Look Up Table identifier comprises a predefined blinking pattern of the light emitter (paragraphs 0024-0025 state, “the multicolor signal arrangement is designed such that predefined light patterns, colors and/or special effects are stored in the microcontroller device, the operating mode definition information including assignment information, the microcontroller device assigning a stored light pattern … The assignment information can be assigned to the stored light pattern, the stored color and/or the stored special effect by means of a look-up table, for example …”; See blinking modes shown in Tables 2 and 4; The current limitation is obvious in view of the teachings of Reidt, which teaches the principle of assigning a predefined blinking pattern to a specific operating mode or data option. One of ordinary skill in the art would recognize applying the same principle of Reidt to assign a predefined blinking pattern to a Look Up Table identifier, as a means of identifying or selecting a specific operating mode or data option.)
 With respect to claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Reidt into the invention of modified Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing visible indicators to a user.

With respect to claim 13, Spencer et al, as modified, discloses:
the device of claim 9 (as applied to claim 9 above)
With respect to claim 13, Spencer et al, as modified, differs from the claimed invention in that it does not explicitly disclose:
wherein the device further comprises a light emitter, and wherein the Look Up Table identifier comprises one of a predefined blinking pattern of the light emitter or a specific trip delay after a Push To Test routine
With respect to claim 13, Reidt discloses:
wherein the device further comprises a light emitter (abstract states, “A multicolor signal arrangement has a multicolor LED), and wherein the Look Up Table identifier comprises one of a predefined blinking pattern of the light emitter or a specific trip delay after a Push To Test routine (Reidt discloses a predefined blinking pattern of the light emitter; paragraphs 0024-0025 state, “the multicolor signal arrangement is designed such that predefined light patterns, colors and/or special effects are stored in the microcontroller device, the operating mode definition information including assignment information, the microcontroller device assigning a stored light pattern … The assignment information can be assigned to the stored light pattern, the stored color and/or the stored special effect by means of a look-up table, for example …”; See blinking modes shown in Tables 2 and 4; The current limitation is obvious in view of the teachings of Reidt, which teaches the principle of assigning a predefined blinking pattern to a specific operating mode or data option. One of ordinary skill in the art would recognize applying the same principle of Reidt to assign a predefined blinking pattern to a Look Up Table identifier, as a means of identifying or selecting a specific operating mode or data option.)
 With respect to claim 13, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Reidt into the invention of modified Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing visible indicators to a user.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al (US Pat 5875087) in view of Ito et al (US Pat 5859948) and Shea et al (US PgPub 20080204947), as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA). Please also note Larson (US Pat 8243411), which the applicant’s invention incorporates by reference as its admitted prior art.
With respect to claim 6, Spencer et al, as modified, discloses:
the device of claim 1 (as applied to claim 1 above)
With respect to claim 6, Spencer et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the Look Up Table identifier is a specific trip delay after a Push To Test routine
With respect to claim 6, AAPA discloses:
wherein the Look Up Table identifier is a specific trip delay after a Push To Test routine (Paragraph 0024 of the applicant’s 11/23/16 specification provides support for this limitation by stating, “If a fault indication is present, the routine fetches the ‘time saver diagnostic’ (TSD) code, which is a timed trip delay according to aforementioned US patent 8,243,411, at step 47, and a trip command is issued …” (emphasis mine). As seen, this limitation is known to prior art US patent 8,243,411, and was merely incorporated by reference into the applicant’s invention. As a non-modifying, illuminating reference as to what Larson teaches, please note figure 2, reference 265 of Larson, which shows a table with a column labeled, “Push to Indicate Trip Delay(s).”) 
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of AAPA into the invention of modified Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of aiding in the indication of fault conditions.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al (US Pat 5875087) in view of Ito et al (US Pat 5859948) and Shea et al (US PgPub 20080204947), as applied to claims 1 and 7 above, and further in view of Fan et al (US PgPub 20150195052).
With respect to claims 15 and 17, Spencer et al, as modified, discloses:
the device of claim 7 (as applied to claim 7 above)
With respect to claims 15 and 17, Spencer et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein each of the plurality of stored look up tables is associated with a different number of times the Push to Test switch has been pressed, and wherein the controller is configured to determine a number of times that the Push to Test switch has been pressed and is further configured to change the default Look Up Table to one of the plurality of stored look up tables corresponding to the determined number of times that the Push to Test switch has been pressed
With respect to claims 15 and 17, Fan et al discloses:
wherein each of the plurality of stored look up tables is associated with a different number of times the Push to Test switch has been pressed, and wherein the controller is configured to determine a number of times that the Push to Test switch has been pressed and is further configured to change the default Look Up Table to one of the plurality of stored look up tables corresponding to the determined number of times that the Push to Test switch has been pressed (paragraph 0049 of Fan et al states, “A user may program a significant number of preset options to be simultaneously accessible via a selection screen display. This allows a driver to quickly access a significant number of favorite stations and/or channels, rather than devoting extra attention to scrolling in order to access a chosen station or channel, which can be distracting. This large group of these favorite preset options are available with one swipe, selection, button-push, etc., rather than scrolling through presets that are only located across the bottom of the screen. Further, a separate and distinct selection screen display prevents overcrowding of a user’s default screen display …” Here, Fan et al is being applied to teach the principle of a screen update switch/button that allows for a push button to scroll through many different data options to select, using only a single button. The number of data options defines the claimed “different number of times” the Push to Test switch will be pressed to select a specific option. The limitation is obvious in view of the combination of modified Spencer et al and Fan et al. Spencer et al teaches the look up tables as the data options to be selected. Fan et al teaches using a single button to scroll through the different data options. )
With respect to claims 15 and 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fan et al into the invention of modified Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of quickly scrolling through different data options without needing a lot of space for multiple buttons.

With respect to claims 16 and 18, Spencer et al, as modified, discloses:
the device of claim 7 (as applied to claim 7 above)
With respect to claims 16 and 18, Spencer et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the controller is configured to switch between each of the plurality of stored look up tables in a sequence order based on operation of the Push to Test switch
With respect to claims 16 and 18, Fan et al discloses:
wherein the controller is configured to switch between each of the plurality of stored look up tables in a sequence order based on operation of the Push to Test switch (obvious in view of combination between modified Spencer et al and Fan et al. As discussed with respect to claim 15 above, Fan teaches a screen update switch/button that has push button scroll functionality. The nature of such functionality is that each push of the button cycles through each data object in a specific sequence order.)
With respect to claims 16 and 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fan et al into the invention of modified Spencer et al. The motivation for the skilled artisan in doing so is to gain the benefit of quickly scrolling through different data options without needing a lot of space for multiple buttons.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drame (WO 2015076824 A1) discloses a multifunction circuit breaker with single test button.
Farrington (US Pat 5185705) discloses a circuit breaker having serial data communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/10/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        05/17/2022